Citation Nr: 0533798	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-07 028	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits on behalf of the veteran's 
minor child.  





ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 to July 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  In that decision, the RO denied an 
apportionment to the appellant on behalf of the veteran's 
minor child.  

A hearing before a Veterans Law Judge was scheduled for 
October 2004, but the appellant did not appear and did not 
request that the hearing be rescheduled.  Pursuant to 38 
C.F.R. § 20.704(d) (2005), when an appellant fails to report 
for a scheduled hearing and has not requested a postponement, 
the case will be processed as though the request for a 
hearing was withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has previously established entitlement to 
service-connected disability compensation.  In April 2002, 
the appellant filed a claim for apportionment of the 
veteran's disability compensation on behalf of their minor 
child.  The veteran was notified of this claim in July 2002.  
Both the veteran and the appellant submitted financial 
information.  In a special apportionment decision of October 
2002, the RO denied an apportionment to the appellant.  The 
appellant filed a notice of disagreement (NOD) in November 
2002.  In November 2003, the RO sent a letter to the veteran 
telling him of the appellant's appeal and informing him of 
his right to file a brief.  The RO issued a Statement of the 
Case (SOC) later in November 2003.  A copy was sent to the 
appellant, but there is no evidence that the veteran was 
provided a copy of the SOC.  In November 2003, the appellant 
filed an appeal to the Board.  There is no evidence that the 
RO furnished a copy of the appeal statement to the veteran.  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Simultaneously 
contested claim refers to the situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant.  38 C.F.R. § 20.3(p).  

Under 38 C.F.R. § 19.100, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  Under 38 C.F.R. 
§ 19.101, upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  Under 
38 C.F.R. § 19.102, when a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  38 C.F.R. § 20.713.  

The Board's review of the record reflects that the contested 
claims procedures have not been met.  An SOC was issued to 
the appellant in November 2003.  There is no indication that 
an SOC was sent to the veteran.  The appellant then submitted 
a substantive appeal in November 2003, and there is no 
indication that the content of that appeal, or a copy of that 
appeal, was provided to the veteran.  

The Board concludes that the case must be remanded to ensure 
that the contested claims procedures have been followed.  
Accordingly, to ensure full compliance with due process 
requirements set forth in the regulations cited above, the 
case is REMANDED to the RO for the following development.

1.  The RO should review the claims file 
and ensure that all contested claims 
procedures have been followed.  The RO 
should furnish the veteran a copy of the 
SOC and a copy of the appellant's 
Substantive Appeal, or the content of the 
Substantive Appeal, and the opportunity 
to respond thereto.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant, the 
veteran, and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and the veteran need 
take no action until otherwise notified.  They have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

